EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Squire (Reg. No. 48,749) on March 10, 2022.

The application has been amended as follows: 
	Claim 8, lines 4-12:
“a flex coupling formed as an elastomeric cap configured to attach to a distal end of the walking assist device, an annular groove defined about a circumference of the elastomeric cap, the aperture dimensioned to be captively engaged with the annular groove, permitting the foot to pivot about a longitudinal axis of the walking assist device; and 
a plurality of downwardly protruding tabs disposed in a spaced apart relation about the peripheral edge and configured to penetrate a soft soil in a ground surface 
has been changed to 
--a plurality of downwardly protruding tabs disposed in a spaced apart relation about the peripheral edge and configured to penetrate a soft soil in a ground surface and contain a portion of the soft soil within a containment area defined between the bottom surface and an inner face of each of the plurality of downwardly protruding tabs; and 
a flex coupling formed as an elastomeric cap configured to attach to a distal end of the walking assist device, an annular groove defined about a circumference of the elastomeric cap, a lower end beneath the annular groove, a bottom face that is substantially flat and orthogonal to a longitudinal axis of the walking assist device, wherein the bottom face is substantially co-planar with a bottom end of the plurality of downwardly protruding tabs, the aperture dimensioned to be captively engaged with the annular groove, permitting the foot to pivot about the longitudinal axis of the walking assist device--.

	Claim 13 has been cancelled.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636